Exhibit 10.1

 

THIRD AMENDMENT

OF THE

H.B. FULLER COMPANY

DEFINED CONTRIBUTION RESTORATION PLAN

(As Amended and Restated Effective January 1, 2008)

 

H.B. Fuller Company (the “Company”) has adopted the H.B. Fuller Company Defined
Contribution Restoration Plan (the “Plan”), and maintains the Plan, as amended
and restated. The Company, acting through the Compensation Committee of its
Board of Directors, pursuant to Sections 9.1 and 11.1.3 of the Plan, has
approved and adopted the following Plan amendments, and has directed the Vice
President of Human Resources to execute such amendments:

 

1. Section 1.2.3. is amended in its entirety to read as follows, effective
January 1, 2019:

 

1.2.3       Base Plan – the H.B. Fuller Company 401(k) and Retirement Plan or
any successor plan thereto.      

 

2. Section 3.2 is amended in its entirety to read as follows, effective January
1, 2019:

 

3.2          Restoration Nonelective Credits.

 

3.2.1.     Non-discretionary Nonelective Amount. As soon as administratively
feasible after the end of each Plan Year beginning on or after January 1, 2019,
the Company shall credit the Account of each eligible Participant with an amount
equal to one percent (1%) of the Participant’s Restoration Nonelective
Compensation for such Plan Year.

 

3.2.2.      Discretionary Nonelective Amount. As soon as administratively
feasible after the end of each Plan Year beginning on or after January 1, 2019,
the Company shall credit the Account of each eligible Participant with an amount
equal to the percentage of discretionary “Nonelective Contribution” made by the
Company under the Base Plan (if any) for such Plan Year multiplied by the
Participant’s Restoration Nonelective Compensation for such Plan Year.

 

3.2.3.     Eligible Participants. For purposes of this Section 3.2, a
Participant shall be an eligible Participant for a Plan Year only if the
Participant was eligible to receive a “Nonelective Contribution” under the Base
Plan for such Plan Year.

 

 

    H.B. FULLER COMPANY                   Dated: December 17, 2018   /s/ Paula
Cooney     Paula Cooney, Vice President of Human Resources

 

 

 

US.120004226.02

 